


Exhibit 10.11

 

CONFIDENTIAL TREATMENT REQUESTED

 

CONFIDENTIAL TREATMENT REQUESTED: INFORMATION FOR WHICH CONFIDENTIAL TREATMENT
HAS BEEN REQUESTED IS OMITTED AND IS NOTED WITH THREE ASTERICKS AS FOLLOWS ***.
AN UNREDACTED VERSION OF THIS DOCUMENT HAS BEEN FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION.

 

FIRST AMENDMENT TO DATAFEED LICENSE AGREEMENT

 

This First Amendment to Datafeed License Agreement (“Amendment”) is effective as
of the 3rd day of January, 2005 (“Effective Date”), by and between ADP Investor
Communication Services, Inc., a Delaware corporation (“ADP”), and Institutional
Shareholder Services Inc. ( “ISS”), a Delaware corporation (each a “party” and
collectively the “parties”).

 

WHEREAS, the parties are parties to that certain Datafeed License Agreement
entered into as of the 27th day of October, 2003 (the “Original Agreement”);

 

WHEREAS, the parties desire to amend certain portions of the Original Agreement
as set forth herein;

 

WHEREAS, the parties desire to set forth herein certain other agreements in
connection with the matters set forth in the Original Agreement;

 

WHEREAS, ADP has expressed an interest in using ISS agendas and agenda codes in
order to enhance the quality of the agendas generated by ADP and the reporting
that ADP provides for its clients;

 

WHEREAS, the parties intend to commence discussions no later than May 30, 2005
to work together to explore the possibility of ISS providing its agendas and
agenda codes to ADP, and with a view towards memorializing any agreement with
respect thereto in a written document covering, among other things, pricing and
limitations on use; and

 

WHEREAS, the parties intend to work together to find a way to automate and make
more efficient the ballot reconciliation process.

 

NOW THEREFORE, in consideration of the mutual promises and covenants hereinafter
set forth and other good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the parties hereby agree as follows:

 

1.             Definitions. Capitalized terms not otherwise defined in this
Amendment are used with the definitions assigned to them in the Original
Agreement.

 

2.             Amendments. The Original Agreement shall be amended as more
particularly set forth below. In all other respects, the Original Agreement
shall remain in full force and effect.

 

a.             Annex II to the Original Agreement is amended and restated in its
entirety by replacing said Annex II with the new Annex II which is attached to
this Amendment as Exhibit A.

 

b.             Section 6.1 of the Original Agreement is amended by adding the
following text at the end of the section:

 

“Both ADP and ISS will work to reduce the number of Ballots transmitted in paper
form to ISS by ADP. For purposes hereof, only ballots with a mailing address of
2099 Gaither Road shall be considered “Ballots transmitted in paper form”. In
this regard, the parties will form a joint task force in order to seek mutually
agreeable methods for achieving this goal. With respect to Vote Instructions
pertaining to Ballots transmitted in paper form to ISS

 

1

--------------------------------------------------------------------------------


 

by ADP, the following Vote Instruction fees shall apply (the “Paper Vote
Instruction Fee”): In the 2005 calendar year, the Paper Vote Instruction Fee
shall be $ *** for the first *** paper Ballots and there shall be no Paper Vote
Instruction Fee for Paper Vote Instructions in excess of that amount. ISS will
report to ADP monthly at close of business on the last business day of the month
the number of paper ballots received in that month addressed to 2099 Gaither
Road and will allow ADP to inspect its paper ballot scanning records on request.
ADP will compare vote instructions returned to ballots sent electronically and
compare the resulting count to ISS claim. On or before July 1, 2005, ADP and ISS
will negotiate in good faith regarding the Paper Vote Instruction Fee for
calendar years after 2005.”

 

3.             Faxed/SWIFT Voting Instructions. There are certain situations in
which ADP is currently faxing vote instructions to ISS on behalf of bank
custodial clients using ISS’ global proxy distribution service. Similarly, there
are certain situations in which ISS is currently transmitting via SWIFT vote
instructions to ADP on behalf of a global custodian bank that has indirectly
outsourced part of its sub-custodian network to ADP. ISS and ADP believe that
there may be a method for automating these faxed data exchanges and including
them in the Consolidated Datafeed. The parties agree to work together to
implement an automated process whereby the faxing of vote instructions between
the parties can be eliminated or minimized. It is agreed that we will begin
discussion of this automation process within thirty days after the Consolidated
Datafeed has been fully implemented with respect to global securities (meaning
exclusive of the U.S. and Canada), currently anticipated to be on or about
February 15, 2005.

 

4.             Position Reporting. Historically, ADP has been providing
historical vote reporting information to ISS. The parties agree that with the
existence of the Consolidated Datafeed, this type of reporting is generally
redundant and unnecessary. Notwithstanding the foregoing, there may be up to
twenty-five (25) current accounts for which ISS may still need to request
historical vote reporting information. From and after the date of this
Amendment, ISS shall pay to ADP $*** per month for any current account for which
ISS requests historical vote reporting information with no option for other
accounts to be added or substituted. Further, ISS will use its reasonable best
efforts to eliminate the need for historical vote reporting for any and all
accounts.

 

5.             Reduction of Paper Ballots. As provided in Section 6.1 of the
Original Agreement (as amended by this Amendment), the parties will form a joint
task force to work on methods for reducing the number of Ballots transmitted in
paper form to ISS by ADP.  ADP shall use its reasonable best efforts to have a
process in place within 90 days of the Effective Date to identify accounts that
would have been sent to 2099 Gaither Road. Such process will produce a daily
file of such accounts to be transmitted to ISS, assigned to Proxy Edge ID, and
returned to ADP within one business day of the receipt by ISS of such file.

 

6.             Service Level Agreement. Annex I of the Original Agreement is a
Service Level Agreement setting forth certain support services relating to the
Original Agreement. ADP and ISS acknowledge that there can and should be
improvement in certain areas in terms of how ADP services ISS under the Original
Agreement. In this regard, the parties agree to meet and negotiate in good faith
either an amendment to the existing Service Level Agreement and/or a new Service
Level Agreement

 

2

--------------------------------------------------------------------------------


 

outlining the areas in which improvement is sought and ADP’s commitment to
improve its responsiveness and service in those areas with the expectation that
any amendment and/or new Service Level Agreement will be executed on or before
February 1, 2005. Any amendment and/or new Service Level Agreement will provide
specific and measurable performance metrics and service levels which will enable
the parties to manage and monitor the operational relationship contemplated by
the Original Agreement, as amended.

 

7.             Miscellaneous. This Amendment is limited as specified and shall
not constitute a modification, amendment or waiver of any other provision of the
Original Agreement. Except as specifically amended by this Amendment, the
Original Agreement shall remain in full force and effect and is hereby ratified
and confirmed. This Amendment may be executed in counterparts, each of which
shall be deemed an original, and all of which shall constitute one and the same
instrument.

 

IN WITNESS WHEREOF, the parties hereto have executed this Amendment by their
duly authorized representatives as of the Effective Date.

 

ADP INVESTOR COMMUNICATIONS SERVICES, INC.

 

By:

/s/ ROBERT SCHIFELLITE

 

Name:

  ROBERT SCHIFELLITE

Title:

SENIOR VICE PRESIDENT

 

INSTITUTIONAL SHAREHOLDER SERVICES INC.

 

By:

/s/ John M. Connolly

 

Name:

John M. Connolly

Title:

President & CO

 

3

--------------------------------------------------------------------------------


 

 

EXHIBIT A

 

ANNEX II

 

ISS VOTE INSTRUCTIONS RETURNED VIA CONSOLIDATED DATAFEED

 

The following reflects the Price Per Vote Instruction(1) for the period
beginning on January 1, 2005 and ending on December 31, 2011 for Vote
Instructions returned by ISS to ADP through the Consolidated Datafeed; provided
however, these prices will become effective only upon successful implementation
by ISS and ADP of a system by which ISS provides ADP with ISS agenda/proposal
coding for redistribution to institutional clients (the “ISS Agenda Code
Project”).

 

***

 

Until the ISS Agenda Code Project is successfully implemented, the following
Price Per Vote Instruction(1) shall be effective for the period beginning
January 1, 2005 and ending on December 31, 2011 for Vote Instructions returned
by ISS to ADP through the Consolidated Data Feed.

 

***

 

--------------------------------------------------------------------------------

(1)  The Price Per Vote Instruction set forth herein may be reduced from time to
time pursuant to Section 8.1.

 

--------------------------------------------------------------------------------


 

Schedule 4

 

Position Reporting Accounts

 

 

Accounts for ISS monthly transmission file

Clt#       A/C #

59B  2604169

59B  2630828

59B  2632680

59B  2672568

59B  2690430

59B  2690446

59B  2604348

59B  2690431

59B  2649869

59B  2612132

59B  2612736

59B  2655803

59B  2603806

59B  2610908

59B  2603807

954  CXXXXX

954  B01DRFF5100062B

5T1  4700782

161  L0000000000390

954  C ISEFO100202M

 

--------------------------------------------------------------------------------
